Citation Nr: 1709467	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  06-09 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for psoriasis of the bilateral hands and feet and groin area, to include as due to herbicide exposure and/or secondary to service-connected anxiety disorder with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1966 to January 1968.  Service personnel records confirm service in country in Vietnam from January 1967 to January 1968.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in February 2009 for the Veteran to undergo a VA skin examination by a dermatologist, and for an opinion to be provided by the dermatologist as to whether the Veteran's psoriasis is at least as likely as not caused or aggravated by the underlying service-connected anxiety disorder with depression.  

The Veteran underwent a VA skin examination in May 2014.  The examiner opined that the Veteran's psoriasis was less likely than not incurred in or caused by his service.  In his rationale, the examiner stated that "[d]yshydrosis hands and feet are most likely unrelated to anxiety and depression."  He explained that the Veteran's psoriasis on the elbows and knees was controlled that day, and that the Veteran's recent psychology notes indicated managed anxiety and depression.  The examiner indicated that there is a lack of evidence of acute psoriasis flares directly related        to anxiety and/or depression.  He noted that the etiology of the Veteran's psoriasis   "is not clear, but it is not thought to be directly due to anxiety and/or depression."  However, the opinion was not provided by a dermatologist and did not provide adequate rationale for the conclusions.  Additionally, it does not appear the VA examiner was a dermatologist.  Finally, an opinion on whether the Veteran's psoriasis or other skin disorder of the hands, feet and groin is related to herbicide exposure is needed.

Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for a skin condition of the hands, feet and groin.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Obtain outstanding VA treatment records dating since January 2014.  If no records exist, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  After the above has been completed to the extent possible and any records received associated with the claims file, send the claims file to a VA dermatologist to obtain  an addendum opinion.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the dermatologist should respond to the following:

a. State whether the Veteran's psoriasis or other diagnosed skin disorder of the groin, hands, and feet (other than dermatophytosis of the toenails), to include dyshydrosisis, is at least as likely as not (50 percent or greater probability) is etiologically related to service, to include herbicide exposure therein.  Please explain why or why not.

b. If not related to service, is the Veteran's psoriasis or other diagnosed skin disorder of the hands, feet and groin at least as likely as not caused by the service-connected anxiety disorder with depression?  Please explain why or why not.

c. If not related to service or service-connected anxiety disorder with depression, is the Veteran's psoriasis or other diagnosed skin disorder of the hands, feet and groin at least as likely as not permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the service-connected anxiety disorder   with depression?  Please explain why or why not.  If the examiner finds that the psoriasis/skin condition of hands, feet and groin is permanently worsened by the anxiety  and depression, he/she should quantify the degree of aggravation if possible.

4.  After completing the requested actions and any additional action warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished        a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




